

116 HR 4884 IH: Cuban Family Reunification Ac
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4884IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Ms. Mucarsel-Powell (for herself, Mr. Crist, Ms. Castor of Florida, Ms. Wasserman Schultz, and Ms. Shalala) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of State, in coordination with the Secretary of Homeland Security, to
			 reinstate the Cuban Family Reunification Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cuban Family Reunification Act. 2.Reinstatement of the Cuban Family Reunification Program (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Homeland Security, shall—
 (1)reinstate processing of applications for parole under the Cuban Family Reunification Program at the United States Embassy in Havana, Cuba; and
 (2)prioritize and process applications described in paragraph (1) that were filed before the date of the enactment of this Act.
 (b)Additional personnelTo carry out subsection (a), the Secretary of State shall assign to the United States Embassy in Havana, Cuba, appropriate temporary duty personnel. The Secretary shall take such actions as may be necessary to ensure the safety of such personnel to ensure that such personnel are available a minimum of one business day each week.
 (c)AccessibilityThe Secretary of State, in coordination with the Secretary of Homeland Security, shall, to the extent practicable, make available to applicants for parole under the Cuban Family Reunification Program video teleconference capabilities. In carrying out this subsection, the Secretary shall ensure appropriate privacy and security requirements are satisfied.
 (d)DurationParole granted under the Cuban Family Reunification Program shall be valid for an initial period of two years.
 (e)Expeditious processingThe Secretary of State, in coordination with the Secretary of Homeland Security, shall ensure that applications for parole under the Cuban Family Reunification Program that were filed before the date of the enactment of this Act are processed not later than 60 days after such date of enactment.
			